Citation Nr: 0218847
Decision Date: 12/04/02	Archive Date: 02/07/03

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  96-10 527	)	DATE DEC 04, 2002
	)
	)

On appeal from the Department of Veterans Affairs Medical and Regional Office Center in Cheyenne, Wyoming


THE ISSUE

Entitlement to an increased (compensable) evaluation for residuals of a right lung apex partial spontaneous pneumothorax.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from February 1958 to February 1960.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Medical and Regional Office Center (M&ROC) in Cheyenne, Wyoming.

In September 1999 the Board determined that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for a chronic lung disease, and denied entitlement to an increased (compensable) evaluation for residuals of a right lung apex partial spontaneous pneumothorax.  The veteran appealed to the United States Court of Appeals for Veterans Claims (CAVC).

While the case was pending at the CAVC, the VA Office of the General Counsel filed a unilateral motion requesting the CAVC to vacate the September 1999 Board decision in full, because of the change in the law brought about by the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 which the President signed into law on November 9, 2000.  The veteran's representative filed a motion opposing the appellee's unilateral motion for remand.

In June 2001 the CAVC granted the request to vacate the September 1999 Board decision, and remanded the case to the Board for compliance with the directives that were specified by the CAVC's order.

In May 2002 the Board determined that evidence submitted since an August 1988 decision wherein the M&ROC denied the claim of entitlement to service connection for a chronic lung disease, was not new and material, and the veteran's claim for that benefit was not reopened.

Additionally, the Board undertook additional development on the remaining issue of entitlement to an increased (compensable) evaluation for residuals of a right lung apex partial spontaneous pneumothorax pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  


FINDING OF FACT

Residuals of a remote right lung apex partial spontaneous pneumothorax with radiographic resolution are primarily manifested by chronic recurring chest pain especially on strenuous activity and exposure to cold weather due to related pleural adhesions and scarring. 


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation of 10 percent for residuals of a right lung apex partial spontaneous pneumothorax are met under the more favorable old criteria.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.97, Diagnostic Codes 6802, 6810 (1996) (effective prior to October 7, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Review of the service medical records shows that the veteran was diagnosed with a spontaneous pneumothorax in July 1958 and was hospitalized.  He was treated with bed rest and became asymptomatic within two days.  A chest film and physical examination at the time of discharge from the hospital revealed him to be normal without any residual of the pneumothorax, no shortness of breath, and no chest pain.  No pertinent abnormalities were noted on the report of the separation examination conducted in January 1960.

In July 1979, the veteran sought treatment for right chest discomfort with radiation to the right elbow.  The impression was right chest discomfort of a questionable etiology.

The report of a February 1986 VA examination has been associated with the claims file.  The veteran complained of shortness of breath not associated with nausea which increased with walking.  Rest would relieve the pain.

Physical examination revealed that the lungs were clear with good breath sounds.  
A short rub was noted on the right chest.  The veteran complained of pain on deep breathing in this area.  The impression was unusual history of collapsed lung with only residual pain with a physical examination finding of localized plural rub.  The etiology of the collapse was unclear but did not seem to be the only cause of the veteran's present shortness of breath.  Pulmonary function testing (PFT) was interpreted as a normal examination.

In July 1986 the M&ROC granted service connection for residuals of spontaneous pneumothorax of the right lung evaluated as noncompensable.  The noncompensable evaluation has remained in effect to the present.

A private treatment record dated in August 1987 included the notation that the veteran had a rub over the posterior aspect of the right lung over the scapula which the examiner was sure was a residual from the old pleuritic involvement from the pneumothorax.  He complained of frequent chest pain particularly when climbing ladders carrying shingles.  He indicated that he had lost a lot of work and could not work due to chest pain.

A VA examination was conducted in April 1988.  The veteran complained of pleuritic type chest pain in the upper anterior chest area caused by cold weather or strenuous activity.  Deep breaths also occasionally resulted in a sharp sticking pain.  The chest pain had increased in frequency with time.  Physical examination revealed that the lungs were clear to auscultation and percussion throughout. 

A chest X-ray was interpreted as normal.  The assessment was history of spontaneous pneumothorax with complaints of intermittent pleuritic chest pain; consider other origin such as chest wall or other intrapulmonary problems unrelated to pneumothorax.  Persistent pain after pneumothorax was uncommon.  PFT revealed FEV-1 of 75 percent of the predicted value.  The FEV-1/FVC was 88 percent of the predicted value.  The assessment from the pulmonary function testing was moderate obstructive lung disease.

The transcript of a local M&ROC hearing conducted in March 1989 is of record. The veteran complained of shortness of breath with heavy exertion or climbing stairs.  He also had a pain in the chest which was relived by rest.  Cold weather aggravated the chest pain.

Pain was present upon deep breathing.  His chest pain affected his employment as he had to frequently rest.  He was employed as a carpenter.  He eventually had to go into business for himself.  He was not receiving treatment for the chest pain.  The pain had been present since the in-service pneumothorax.

The report of an April 1995 VA examination has been associated with the claims file.  The veteran complained of right anterior chest pain that was described as a stabbing or aching sensation that would come on suddenly and then linger for a number of minutes.  The pain seemed to come on with exposure to cold air associated with deep breathing.  

The pain was also associated with heavy work and exertion which caused the veteran to inhale deeply.  After the pain came on, it would resolve over a number of minutes if the veteran could sit and rest to return his breathing down to a normal level.  PFT conducted in March 1995 revealed that the FEV-1 was 65 percent of the predicted value.  The diagnosis from the pulmonary function testing was severe obstructive airway disease.

Physical examination revealed that palpation of the chest walls showed no abnormalities.  Lung excursion was normal bilaterally.  Percussion revealed no abnormalities.  Auscultation of the lungs revealed normal breath sounds.  No rales, wheezes or rhonchi were noted.  No pleural friction rubs were present.  

The assessment from the examination was that the veteran had some exposure to asbestos but his current symptomatology was unrelated to asbestos.  The examiner opined that the current symptomatology was the result of a localized area of fibrous adhesion in the right upper lung.

VA outpatient treatment records dated from January 1993 to December 1998 have been associated with the claims file.  A chest X-ray conducted in January 1993 was interpreted as revealing minimal increase in bronchovascular markings, without evidence of pneumothorax and an otherwise normal chest X-ray.

In March 1995, the veteran complained of chest pain.  A chest X-ray conducted in March 1995 was interpreted as normal.  In March 1996, an impression of pleuritic chest pain was made.  Pulmonary function testing conducted in December 1998 revealed that the FEV-1 was 48 percent and the FEV-1/FVC was 53 percent.

The veteran filed a claim of entitlement to an increased evaluation for his service-connected respiratory disease in October 1995.

The transcript of a February 1996 local M&ROC hearing has been associated with the claims file.  The veteran complained of experiencing a sharp pain in the upper right chest brought on by exertion or extreme cold.  He did not consult any physicians on a regular basis for the symptomatology.  A VA physician opined that the chest pain was the result of scar tissue.  The chest pain had affected his working ability.  In the past he had had to quit working and go home due to chest pain.  He was self employed.

A VA respiratory examination was conducted in December 1997.  The veteran complained of right sided chest pain.  He denied experiencing dyspnea on exertion.  The limiting factor for his exertion was pleuritic right apical chest pain.  The chest pain had affected his ability to work to a certain extent.  He was self employed as he could not reliably work on a 40 hour per week basis for other people.  He used inhalers for chronic obstructive pulmonary disease (COPD).  He reported he was exposed to asbestos while working on ships in the Navy.

Physical examination revealed normal diaphragmatic excursion with normal breath sounds.  No wheezes or rhonchi were present.  A chest X-ray was interpreted as normal for the veteran's age.  PFT revealed that the FEV-1 was 49 percent of the predicted value. The FEV-1/FVC was 56 percent.

The pertinent diagnoses were chronic right apical exertional pleuritic pain secondary to spontaneous pneumothorax and COPD.

A January 1999 VA examination report shows the veteran again complained of chronic chest pain.  He reported experiencing dyspnea on exertion after walking approximately 70 yards on a steep hill.  Dyspnea on exertion was also present after walking 3 flights of stairs or walking ½  mile on level ground.  No sputum was produced.  

Physical examination revealed right pleuritic chest pain upon palpation of the right lateral intercostal space and right third to fourth intercostal space of the lateral right chest wall.  Lung fields were clear to auscultation.  A chest X-ray was interpreted as normal with no change revealed when compared with a September 1997 X-ray.  PFT revealed FEV-1 of 48 percent and FEV-1/FVC of 53 percent.  

The assessments from the examination were COPD; chronic right lateral pleuritic chest wall pain syndrome status post remote spontaneous pneumothorax 1957; nicotine addiction and no evidence of asbestosis.

The examiner opined that the veteran's COPD was not causally related to the previous history of partial spontaneous pneumothorax. It was most likely related to his long time smoking history.  

The present symptoms of dyspnea on exertion were related to the COPD and not the prior pneumothorax.  

The symptoms of chronic right sided pleuritic chest pain dated back to the onset of the partial spontaneous pneumothorax and could be secondary to the pneumothorax on a pleural adhesion basis.  The onset of the COPD was difficult to determine but it likely became manifest in the 10 to 15 years prior to the date of the examination.

An October 2002 VA pulmonary examination report shows the examiner reviewed the veterans claims file.  It was noted as history that he suffered a spontaneous pneumothorax in service.  He was treated conservatively.  He had no chest tube, and apparently reexpanded and went on to finish out his time in the service.  He reported associated episodes of pain in the right chest with physical activity which resolved with rest.  The discomfort was worse in cold weather.  It could last up to 30 minutes at a time, but usually occurred more than once a month.  His other pulmonary symptoms consisted of dyspnea on exertion.  

He was able to climb a flight of stairs, but had to rest when he reached the top.  He had morning cough with clear sputum.  He used bronchodilator inhalers every day which helped his shortness of breath.  He currently worked intermittently as a carpenter.  He experienced chest discomfort when doing strenuous work in cold weather.  

On objective examination he was alert, cooperative and able to walk into the examining room and ascend the examining table.  He did not exhibit any dyspnea at rest.  There was no sign of respiratory distress or use of accessory muscles.  The lungs had diminished breath sounds bilaterally in all lung fields but there were no pulmonary rubs, wheezes, or rhonchi audible on careful examination of the chest including at the apices and axillae bilaterally.  

A review of the pertinent medical data showed that PFT on the day of the current examination revealed FVC 3.74 liters (78%), FEV1 1.53 liters (40%) with insignificant improvement with bronchodilators.  The PFT findings were considered reflective of a moderately severe obstructive pulmonary defect.

A chest computerized tomography (CT) was described as unremarkable.  The examiner noted that a reading of the details of the reports showed a very mild amount of apical pleural scarring bilaterally without mention of abnormalities that would be consistent with residual right upper lobe abnormalities from previous pneumothorax nor asbestosis.  

Also noted was a May 2002 treadmill test in which after 4 minutes, 27 seconds, Bruce Protocol, was stopped because of shortness of breath and high lateral chest pain.  There were no electrocardiographic changes.  He had oxygen saturation on room air best at 96%.  This fell to 83% with peak exercise and returned to normal at rest.

Impression revealed history of spontaneous pneumothorax treated conservatively in 1958 with radiographic resolution with a complaint of high right chest pain associated with exertion and cold air exposure ever since that event occurring more than once per month over the past 40 plus years.

Also noted was pulmonary function documentation of progressive loss of FVC and FEV1 consistent with COPD of a steadily progressive nature.

The medical specialist noted that the above mentioned treadmill test revealed a significant oxygen desaturation with exertion that was also consistent with COPD.

The examiner noted that the pneumothorax may be temporarily related to the right-sided chest pain with exertion and cold air.  The veteran reported that symptoms had begun shortly after the pneumothorax and had been persistent ever since.  It was noted that his other pulmonary problem was COPD of a progressive nature.  


The examiner noted that in 1986 the veterans PFT was considered normal and progressively declined to the point where he now had severe airflow obstruction.  

The CT scan of the chest did not suggest any fibrotic etiology that might have been related to the previous pneumothorax and it seemed most plausible that he had two separate problems, one of chest pain after exertion was potentially related to a small amount of pleural adhesion at the right lung apex related to previous pneumothorax.  

The second problem was COPD of a progressive nature creating dyspnea on exertion, morning cough of etiology unrelated to service-connected pneumothorax.  The examiner noted that none of the veterans symptoms of dyspnea on exertion, morning cough, and fall in oxygen saturation with exercise were related to the remote pneumothorax.  


Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4 (2002).

The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2002).

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 (2002).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2002).

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2002).

The Board notes that the schedular criteria for evaluation of diseases of the respiratory system were revised, effective October 7, 1996.  Where a law or a regulation changes after a claim has been filed or reopened, but before the administrative judicial process has been concluded, the version more favorable to an appellant applies unless Congress provided otherwise or permitted the Secretary to do otherwise and the Secretary does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); Karnas v. Brown, 1 Vet. App. 308 (1991).  Thus, the claim must be evaluated under both the old and new criteria to determine which version is more favorable to the veteran.

However, such new criteria may not be considered prior to October 7, 1996, and therefore have no direct application to the present appeal.  See DeSousa v. Gober, 10 Vet. App. 461, 467 (1997). See also McCay v. Brown, 9 Vet. App. 183, 187 (1996) ("plain language of Section 5110(g) prohibits of retroactive award prior to the effective date of the legislation"), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).

Prior to October 7, 1996, pneumothorax was evaluated under 38 C.F.R. § 4.96, Diagnostic Code 6814 (1996).  This code provided that spontaneous pneumothorax was to be rated as totally (100 percent) disabling for a period of six months and thereafter any residuals were to be rated, by analogy, under Diagnostic Code 6602 (1996) , which pertains to the rating of bronchial asthma.  Under this latter code, mild asthma with paroxysms of asthmatic type breathing (high pitched expiratory wheezing and dyspnea) occurring several times a year with no clinical findings between attacks warranted a 10 percent disability rating; moderate asthma involving rather frequent asthmatic attacks (separated by only ten to fourteen day intervals) with moderate dyspnea on exertion between attacks warranted a 30 percent rating; severe asthma involving frequent attacks of asthma (one or more attacks weekly), marked dyspnea on exertion between attacks with only temporary relief by medication where more than light manual labor is precluded warranted a 60 percent rating and pronounced asthma, involving very frequent asthmatic attacks with severe dyspnea on slight exertion between attacks and with marked loss of weight or other evidence of severe impairment of health warranted the assignment of a 100 percent rating.

In the alternative, the veterans service connected respiratory disability may be rated by analogy with chronic fibrous pleurisy according to Code 6810, in effect prior to October 7, 1996.  That Code provides that following lobar pneumonia and other acute diseases of the lungs or pleural cavity, without empyema, is considered a nondisabling condition, except with evidence of diaphragmatic pleurisy, chest pain, obliteration of costophrenic angles, and tenting of the diaphragm, which warrants a 10 percent evaluation.  38 C.F.R. § 4.97, Code 6810.

Effective October 7, 1996, substantive changes were made to the schedular criteria for evaluating respiratory disorders.  See 38 C.F.R. § 4.97 (2002).  The veteran currently is receiving a noncompensable rating under Diagnostic Code 6843, which rates pneumothorax according to a general rating formula for restrictive lung disease.  


Under this formula, the disability rating assigned is a function of spirometric values for certain values generated by pulmonary function testing. Where an FEV-1 is 71 to 80 percent of what is predicted, the FEV-1 to FVC ratio is 71 to 80 percent of what is predicted or the DLCO is 66 to 80 percent of the predicted value, a 10 percent rating is appropriate.  Where the FEV-1 or the FEV-1 to FVC ratio is 56 to 70 percent of the predicted value, or the DLCO is 56 to 65 percent of the predicted value, a 30 percent rating is to be assigned.

Where the FEV-1, the FEV-1 to FVC ratio or the DLCO is 40 to 55 percent of the predicted value, or there is maximum oxygen consumption of 15 to 20 milliliters/kilogram/minute (with cardiorespiratory limit), a 60 percent rating is appropriate.

Where the FEV-1, the FEV-1 to FVC ratio, or the DLCO is 40 percent of the predicted value, or the maximum exercise capacity is less than 15 milliliters per kilogram per minute of oxygen consumption (with cardiac or respiratory limitation), or cor pulmonale (right heart failure), right ventricular hypertrophy, or pulmonary hypertension (shown by Echo or cardiac catheterization) or episode(s) of acute respiratory failure or requires oxygen therapy, a 100 percent disability rating is warranted.  The rating code provides also that following episodes of total spontaneous pneumothorax, a rating of 100 percent shall be assigned as of the date of hospital admission and shall continue for three months from the first day of the month after hospital discharge.

The use of disabilities for which service connection is not in effect is to be avoided in rating disability from service-connected disorders.  38 C.F.R. § 4.14.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2002).

When, after consideration of all the evidence and material of record in an appropriate case before VA, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  38 C.F.R. §§ 3.102, 4.3 (2002).

The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002).


Analysis

Duty to Assist

The Board initially notes that there has been a significant change in the law during the pendency of this appeal.  On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a well-grounded claim, redefines the obligations of VA with respect to the duty to assist, and supersedes the decision of the CAVC in Morton v. West, 12 Vet. App. 477 (1999) withdrawn sub nom. Morton v. Gober  , 14 Vet. App. 174 (2000) (per curiam order), which had held that VA cannot assist in the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on or after the date of enactment of the VCAA, or filed before the date of enactment and not yet final as of that date.  VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective and Applicability Provisions); see generally Holliday v. Principi, 14 Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Nothing in this section shall be construed to require the Secretary to reopen a claim that has been disallowed except when new and material evidence is presented or secured as described in section 5108 of this title.

On August 29, 2001, the final regulations implementing the VCAA were published in the Federal Register.  The portion of these regulations pertaining to the duty to notify and the duty to assist are also effective as of the date of the enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45,620, 45,630-45,632 (August 29, 2001) (to be codified as 38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, the version more favorable to the veteran applies, absent congressional intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law has expanded VAs duty to assist (e.g., by providing specific provisions requiring notice of what is required to substantiate a claim), and is therefore more favorable to the veteran.  Therefore, the amended duty to assist law applies.  Id.

A preliminary review of the record shows that VA has made reasonable efforts to obtain evidence necessary to substantiate the veterans claim.

In the case at hand, the Board is satisfied that the duty to notify and the duty to assist have been met to the extent necessary under the new law.  

The duty to notify has been satisfied as the veteran has been provided with notice of what is required to substantiate his claim.  

During the course of the appeal the veteran was given notice of the enactment of the VCAA as referenced earlier. 

In September 2002 the Board provided the veteran notice of what he should submit and what VA would obtain.  

Significantly, additional development was undertaken at the Board to obtain pertinent evidence to support the veterans claim.  In November 2002 the veteran was provided a special VA pulmonary examination with respect to his current claim.  

In November 2002 the veteran submitted historical VA medical records in support of his claim.

VA sufficiently placed the veteran on notice of what evidence could be obtained by whom and advised him of his responsibilities if he wanted such evidence to be obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

While the M&ROC has not considered VCAA in adjudicating the issue on appeal, due to the favorable disposition of the issue decided herein, the Board notes that, any possible deficiencies in the duty to assist with respect to the current appellate review constitutes harmless error and will not prejudice the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

In light of the above, the Board finds that the duties to notify and to assist have been satisfied.  38 U.S.C.A. § 5103 (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 38 C.F.R. § 3.159(b)).


Increased Rating

In evaluating the veterans right lung disability the Board may not consider the manifestations and symptomatology related to the coexisting nonservice-connected COPD of moderately severe respiratory impairment as confirmed by PFTs.  38 C.F.R. §  4.14.

Significantly, the Board notes that the veterans residuals of a remote right lung surgery are primarily manifested by chronic recurring chest pain especially on strenuous activity and cold weather exposure due to related pleural adhesions and scarring.  The record is absent any probative competent medical evidence of associated pulmonary complications and/or musculoskeletal functional impairment.  Rather, the competent medical evidence has related any pulmonary/lower respiratory impairment to the coexisting nonservice-connected COPD. 

As there is no evidence of asthmatic type breathing, dyspnea on exertion, or marked weight loss or other severe impairment of health related to the service-connected right lung disability, an increased rating is not warranted upon application of the rating criteria of Diagnostic Code 6814-6602 in effect for evaluation of pneumothorax prior to October 7, 1996.  

Moreover, as there is no evidence of pulmonary function testing results showing FEV-1 of 71 to 80 percent or less of the predicted value, or of an FEV-1/FVC increased rating 71 to 80 percent or less or intermittent use of inhalational or oral bronchodilators which has been attributed to the residuals of the right lung apex partial spontaneous pneumothorax, an increased rating is not warranted upon application of the general rating criteria of Diagnostic Code 6843, effective October 7, 1996 for evaluation of a pneumothorax.

However, the Board notes that in rating the veterans residuals of a remote right lung apex partial spontaneous pneumothorax by analogy with chronic fibrous pleurisy according to Code 6810 in effect prior to October 7, 1996, the service-connected right lung disability more nearly approximates the criteria for a 10 percent evaluation based on chronically recurring chest pain symptomatology.  As there is no objectively demonstrated higher level of impairment associated with the service-connected right lung disability, a higher rating is not warranted under any other applicable Diagnostic Code.  


Other Considerations

The Board observes that in light of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not have jurisdiction to assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  The Board, however, is still obligated to seek all issues that are reasonably raised from a liberal reading of documents or testimony of record and to identify all potential theories of entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC clarified that it did not read the regulation as precluding the Board from affirming an M&ROC conclusion that a claim does not meet the criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1), or from reaching such conclusion on its own.  In the veteran's case at hand, the M&ROC provided the criteria for assignment of an extraschedular evaluation for the service-connected right lung disability.  

The CAVC has further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the VA Under Secretary for Benefits or the Director of the VA Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




The Board does not find the veteran's disability picture is so unusual or exceptional in nature as to warrant referral of his case to the Director or Undersecretary for review for consideration of extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1).  

The record is absent any showing that the veteran's service-connected right lung disability, alone, has markedly interfered with his employment status, or required frequent inpatient care.  The Board points out that the record demonstrates the presence of a nonservice-connected COPD of moderately severe impairment which may not be considered in the applicability of the provisions of 38 C.F.R. § 3.321(b)(1).

The current schedular criteria adequately compensate the veteran for the current nature and extent of severity of his service-connected right lung disability.  Having reviewed the record with these mandates in mind, the Board finds no basis for further action on this question.


ORDER

Entitlement to an increased (compensable) evaluation of 10 percent for residuals of a right lung apex partial spontaneous pneumothorax is granted, subject to applicable criteria governing the payment of monetary benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells you what steps you can take if you disagree with our decision.  We are in the process of updating the form to reflect changes in the law effective on December 27, 2001.  See the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the meanwhile, please note these important corrections to the advice in the form:

? These changes apply to the section entitled Appeal to the United States Court of Appeals for Veterans Claims.  (1) A Notice of Disagreement filed on or after November 18, 1988 is no longer required to appeal to the Court.  (2) You are no longer required to file a copy of your Notice of Appeal with VAs General Counsel.
? In the section entitled Representation before VA, filing a Notice of Disagreement with respect to the claim on or after November 18, 1988 is no longer a condition for an attorney-at-law or a VA accredited agent to charge you a fee for representing you.

  
